 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY KEITH McCORKLE,                              No. 2:16-cv-2368-JAM-EFB P
12                       Petitioner,
13            v.                                         ORDER
14    SPEARMAN,
15                       Respondent.
16

17          Petitioner is a California state prisoner proceeding pro se with an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. On December 17, 2018, petitioner requested an

19   extension of time to file his objections to the November 30, 2018 findings and recommendations.

20   See Fed. R. Civ. P. 6(b).

21          Good cause appearing, it is ORDERED that petitioner’s request (ECF No. 34) is granted

22   and petitioner has 60 days from the date this order is served to file his objections.

23   Dated: January 9, 2019.

24

25

26

27

28
